DETAILED ACTION
1.	Claims 1-8 and 10-21 have been presented for examination.
	Claim 9 has been cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	The following is an examiner’s statement of reasons for allowance: claims 1-8 and 10-21 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically: 
	In view of the Patent Trial and Appeal Board decision dated 2/28/21 the prior art of record alone or in combination, do not teach or suggest claim 1’s, and similarly recited in claims 10 and 17, a “client browser rendering a video feed in the client’s browser as teaching that the computing device executes the application in a hosted environment that emulates a particular client device model” in combination with the remaining limitations of the respective claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney, can be reached at (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Informal or draft communication, please label PROPOSED or DRAFT, can be additionally sent to the Examiners fax phone number, (571) 273-8635.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more 

SAA



March 20, 2022
/SAIF A ALHIJA/Primary Examiner, Art Unit 2615